





EXHIBIT 10.1


Thomas G. Musial
2400 S. 44th Street
P.O. Box 66
Manitowoc, WI 54221-0066


April 26, 2016


David Antoniuk
77 Goldfinch Circle
Phoenixville, PA 19460


Dear David:
This is to confirm our offer of employment accepted by you today. As Chief
Financial Officer for Manitowoc Cranes, you are scheduled to report to Barry
Pennypacker, President and CEO of Manitowoc Cranes at a starting salary of
$490,000.00 per year with a tentative starting date of May 31, 2016.
  
This offer is contingent upon your passing the Company pre-employment drug and
background screens and the return of a signed copy of the following agreements:


•
Non-Solicitation Agreement

•
Non-Disclosure/Confidentiality Agreement



In addition to your starting salary, as dictated by the applicable plan or
program, all of which are subject to change from time to time, you will be
eligible to participate in the Manitowoc benefit programs listed below:
•
Immediate participation in The Manitowoc Company 401 (k) Retirement Plan.

•
The company will match your contributions to your 401(k) Retirement Plan as
follows:

•
100% company matching contribution on the first 3% of pay that you contribute.

•
50% company matching contribution on the next 2% of pay that you contribute.



In addition to the 401(k) match described above, you may receive an annual
company retirement contribution if you participate in the Company 401(k) Plan
and if the company meets certain financial targets.  The payment formula for
2016 is based on your level of deferral contribution and how the Company
performs relative to established criteria.


•
Participation in the Manitowoc Company, Inc. Short Term Incentive Plan (STIP)
effective on your date of hire. Your target bonus is 75% of your eligible
earnings (your prorated earnings during your first year of employment with
Manitowoc) for meeting 100% of the (STIP) Target in your first year with
Manitowoc.  The Plan allows for payment beyond the target percent up to 200% of
your job’s targeted percent, which would be equivalent to 150% of your eligible
earnings.  In addition, in accordance with the Manitowoc Short-Term Incentive
Plan, you must remain employed with Manitowoc through the end of the
Plan/calendar year in order to receive a payout.



•
Upon commencement of your employment with the Company, you will be granted an
initial award of restricted stock units under the Company’s 2013 Omnibus
Incentive Plan. The fair market value of the restricted stock units comprising
the initial award will equal $500,000 -- determined in the same manner that
grant value (and the number of restricted stock units awarded) was determined
for the annual grants to other executive officers of the Company for 2016. This
initial grant would be made shortly after your start date. The restricted stock
units awarded under this section shall vest 100% in three year on the
anniversary of the grant date. These restricted stock units will be administered
by Charles Schwab as all Company grants.



   
•
Positions at this level have historically been eligible for our equity grant
review by The Manitowoc Company Board of Directors. For this role, your long
term incentive award grant target is Seven Hundred Ninety-One Thousand Dollars
($791,000.00) per year. The past practice has been to approve the grants during
the Board meeting in late February. All grants are determined by the Company’s
board of directors and are subject to the terms of an award agreement consistent
with award agreements provided to other Manitowoc Cranes executives, including
similar vesting and performance






--------------------------------------------------------------------------------





conditions. However, you will receive a pro-rata 2016 grant equivalent to
$462,000 in value of which 50% will be delivered in non-qualified stock options
and 50% in performance shares. This initial grant would be made shortly after
your start date as well.
 
•
You will be provided a two year (Double Trigger) Change in Control Agreement
upon hire.



•
In addition, you are eligible to participate in the Deferred Compensation Plan.
Attached are details of the plan as in effect today. To participate in the
Deferred Compensation Plan, complete the deferral agreement and return to Nancy
Musial, Human Resources Manager, P. O. Box 66, Manitowoc, WI  54221-0066.

            
•
The first day of the month after a one calendar month waiting period, you will
be eligible for the Company Life Insurance, Health Coverage, Vision Care Plan,
Flexible Spending Account, and Dental Plan (Plan 1 or Plan 2).  The costs below
are the 2016 biweekly pretax deductions:





 
Bi-weekly Employee Contribution
 
Medical, Dental Plan 1, Vision
Medical, Dental Plan 2, Vision
Employee Only
$60.52
N/A
Employee + Child
$111.96
$118.24
Employee + Spouse
$160.44
$166.72
Employee + Children
$164.84
$172.46
Employee + Family
$235.96
$243.58





•
The Company currently observes 11 paid holidays per year.



•
Vacation policy is as follows*:

3 Weeks - Effective upon hire date in 2016**
4 Weeks - Effective January 1, 2017**
5 Weeks    -    After twenty-five (25) full years of continuous service
* should either you or the Company terminate your employment for any reason
during the first calendar year of employment, any unused vacation will be
forfeited
** The normal company policy is 2 weeks of vacation upon date of hire; however,
the company will offer an accelerated vacation schedule consisting of three
weeks of vacation eligibility beginning 2016 and four weeks each year
thereafter, until the next level is reached per the normal schedule (five weeks
after twenty-five years of continuous service).


You will be eligible for relocation services provided per enclosed Corporate
Policy 905E The Employee Reimbursement Agreement and the Relocation Benefits
Authorization Form must be completed and returned to my attention to initiate
the relocation process.


We’re proud of the way we’ve built a strong, values-based organization and
continue to do the right thing in all our actions and decisions. That’s why
we’ve enclosed our policies regarding the Company’s commitment to Global Ethics
in order to help you become familiar with how we do business at Manitowoc.
Please review these policies and return the Global Ethics Certification on your
first day of employment. Additional materials will be provided to you on your
first day of employment regarding the Company’s policies and procedures.


While we hope you accept our offer, nothing in this letter should be construed
as creating an employment contract or guaranteeing any benefit for a definite
period of time, as all employees of the Company are employed at-will.


We look forward to you accepting your new role and building a successful future
with the Manitowoc team. Should you have any questions or desire any additional
information, please feel free to call me at 1.920.652.1738 (office) or
1.920.860.0484 (cell).


This offer is valid until May 2, 2016. If you intend to accept this offer,
please sign below and return a copy of this offer to me by that date, along with
signed copies of the documents identified above.









--------------------------------------------------------------------------------





Sincerely,




THE MANITOWOC COMPANY, INC.
/s/ Thomas G. Musial

Thomas G. Musial
SVP Human Resources & Administration


    
Accepted By:


/s/ David Antoniuk
 
April 27, 2016
 David Antoniuk
 
Date





    
Cc: Barry Pennypacker





